2H*-lt>
                         ELECTRONIC RECORD



COA#      04-14-00181-CR                   OFFENSE:        MURDER


STYLE: michaela. rivasv. state COUNTY:                     MEDINA

                     AFFIRMED AS
COA DISPOSITION:     REFORMED              TRIAL COURT:    38™


DATE:2/03/2016                  Publish:   YES CASE #:     12-04-10954-CR




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   «Style1» v. «Style2»                   CCA#:


     APPELLAA/T^S               Petition        CCA Disposition:   2VI-/A
FOR DISCRETIONARY REVIEW IN CCA IS:             DATE:

         R£Fl/6&1>i                             JUDGE:
DATE:      0SlPi/(j&/^                          SIGNED:                     PC:

JUDGE:       JillL flU<U<£<A-
             /'
                                                PUBLISH:                DNP:




                                                                            MOTION FOR

                                       REHEARING IN CCA IS:

                                       JUDGE: